Third District Court of Appeal
                                State of Florida

                           Opinion filed February 3, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-2570
                         Lower Tribunal No. 05-31344B
                             ________________

                             Joan Marie Headley,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

      Joan Marie Headley, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and FERNANDEZ and LOGUE, JJ.

      SUAREZ, C.J.

      On July 18, 2013 Joan Marie Headley timely filed a motion for post-

conviction relief. On December 12, 2014 the trial court entered an Order in which
she was granted 60 days within which to amend the claims raised in grounds 1 and

2B of her motion. That Order directed the state to respond to one claim and denied

all other grounds. The state eventually provided the ordered response. On October

2, 2015, after noting that Headley had failed to amend her claims, the trial court

denied her remaining claims.

      In this appeal, Headley claims that she did not receive notice of the

December 2014 Order directing her to amend the claims made in grounds 1 and 2B

of her motion and that she ought to be provided the opportunity to amend those

claims. Consistent with the ruling in Jones v. State, 88 So. 3d 998 (Fla. 2d DCA

2012), we think that in these unusual circumstances it is appropriate to provide

Headley with the opportunity to amend her claims made in grounds 1 and 2B to

attempt to state viable claims. Accordingly, we affirm both the December 14,

2014 Order and the October 2, 2015 Order, but do so without prejudice to Headley

to amend solely the claims made in grounds 1 and 2B of her motion within 30 days

of the date that this opinion becomes final. If Headley files the amended motion as

directed in this opinion, it shall not be considered successive. The rulings as to all

other claims are affirmed.




                                          2